DETAILED ACTION
Claims 1-3, 7, and 11-22 were filed with the Supplemental Amendment dated 04/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Independent claims 1 and 18 (among others) are allowable. The restriction requirement between species, as set forth in the Office action mailed on 05/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/13/2020 is withdrawn.  Claims 13 and 19, directed to a unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendment overcomes the prior art rejections set forth in the Final Rejection dated 03/12/2021.

 Reasons for Allowance
Claims 1-3, 7, 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious “a displaceable body movable to: i) a first axial position corresponding to a zero flow state, and ii) a second axial position corresponding to a nonzero flow state, the displaceable body including: a force generator; an electrical connector” (claim 1); or “ a first temperature sensor having a displaceable body, the displaceable body including: an electrical connector; and, a temperature sensing element configured to provide a fluid temperature of the pressurized fluid to an electronic controller via the electrical connector” (claim 18); or “a first temperature sensor configured to electronically communicate a temperature to an electronic controller, the first temperature sensor having a first flow state and a second flow state; and, a second temperature sensor configured to actuate the first temperature sensor to the first or second flow state” (claim 21) in combination with the other limitations set forth in the independent claims.
The closest prior art of record are U.S. Pat. Pub. No. 2004/0238159 (“Humburg”) or U.S. Pat. No. 5,616,829 (“Balaschak”).  However, neither Humburg or Balaschak teach or suggest the claimed language set forth above; nor would it have been obvious to modify either Humburg or Balaschak to arrive at such features without improperly change the principle of operation of either invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219.  The examiner can normally be reached on Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007 or Craig Schneider can be reached at 571-272-60073607 or Kenneth Rinehart 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA CAHILL/Primary Examiner, Art Unit 3753